Name: Commission Directive 91/126/EEC of 13 February 1991 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition
 Type: Directive
 Subject Matter: agricultural activity;  environmental policy;  deterioration of the environment;  means of agricultural production
 Date Published: 1991-03-07

 Avis juridique important|31991L0126Commission Directive 91/126/EEC of 13 February 1991 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition Official Journal L 060 , 07/03/1991 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 36 P. 0195 Swedish special edition: Chapter 3 Volume 36 P. 0195 COMMISSION DIRECTIVE of 13 February 1991 amending the Annexes to Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (91/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by Directive 87/519/EEC (2), and in particular Article 7 thereof, Whereas Directive 74/63/EEC provides for a regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Whereas there are grounds to reduce the level of aflatoxin in certain straight feedingstuffs and complementary feedingstuffs for dairy cattle, with the aim of limiting as far as possible the transfer of this mycotoxin in milk; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex I to Directive 74/63/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Article 1 by 30 November 1991. They shall immediately inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 13 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 38, 11. 2. 1974, p. 31. (2) OJ No L 304, 27. 10. 1987, p. 38. ANNEX In Annex I part B 'Products', against item 1 'Aflatoxin B1': 1. The words 'Straight feedingstuffs' shown in the column 2 and the figure '0,05' shown in the column 3 are replaced by the following: Substances, products Feedingstuffs Maximum content in mg/kg (ppm) of feedingstuff, at a moisture content of 12 % (1) (2) (3) Straight feedingstuffs with the exception of: 0,05 - Groundnut, copra, palm-kernel, cotton seed, babassu, maize and products derived from the processing thereof 0,02 2. The figure '0,01' shown in column 3 for 'Other complementary feedingstuffs' in column 2 is replaced by the figure '0,005'.